Case 17-05718-hb          Doc 33       Filed 10/09/18 Entered 10/09/18 11:46:07                 Desc Main
                                       Document      Page 1 of 2


B 210A (Form 210A) (12/09)
                               UNITED STATES BANKRUPTCY COURT
                                  District of South Carolina (Spartanburg)

In re: LaSharra Barber Baxter                                                Case No. 17-05718-hb
      fka LaSharra Barber
                      TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.


U.S. Bank Trust National Association                                Wells Fargo USA Holdings Inc.
As Trustee of Bungalow Series III Trust
Name of Transferee                                                  Name of Transferor
Name and Address where notices to transferee                        Court Claim # (if known): 4-2
should be sent:                                                     Amount of Claim: $61,546.74
SN Servicing Corp.                                                  Date Claim Filed: 4/13/18
323 Fifth Street
Eureka, CA 95501

Phone: (800)603-0836                                                Phone: 800-274-7025
Last Four Digits of Acct. #: 4954                                   Last Four Digits of Acct.#:3139
Name and Address where transferee payments
should be sent (if different from above):
SN Servicing Corp.
PO Box 660820
Dallas, TX 75266



I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.


By:     /s/ January N. Taylor                              Date: 10-9-18
        January N. Taylor
        SC State Bar No. 6079
        McMichael Taylor Gray, LLC
        3550 Engineering Drive, Suite 260
        Peachtree Corners, GA 30092
        (404)474-7149
        jtaylor@mtglaw.com
        Attorney for Transferee
Case 17-05718-hb          Doc 33      Filed 10/09/18 Entered 10/09/18 11:46:07                 Desc Main
                                      Document      Page 2 of 2


                                     CERTIFICATE OF SERVICE
I hereby certify that on October 9, 2018 a true and correct copy of the Transfer of Claim was served via
electronic means as listed on the Court’s ECF noticing system or by regular first class mail to the parties
listed below:
LaSharra Barber Baxter
1110 Mckinnon Drive
Rock Hill, SC 29732

F. Lee O'Steen
O'Steen Law Firm, LLC
PO Box 36534
Rock Hill, SC 29732

Gretchen D. Holland
Ch. 13 Trustee Office
20 Roper Corners Circle, Suite C
Greenville, SC 29615

U.S. Trustee
US Trustee's Office
Strom Thurmond Federal Building
1835 Assembly St.
Suite 953
Columbia, SC 29201


                                                                   /s/ January N. Taylor
                                                                   January N. Taylor
                                                                   SC State Bar No. 6079
                                                                   McMichael Taylor Gray, LLC
                                                                   3550 Engineering Drive, Suite 260
                                                                   Peachtree Corners, GA 30092
                                                                   (404)474-7149
                                                                   jtaylor@mtglaw.com
                                                                   Attorney for Transferee
